Case 1:19-cr-20351-CMA Document 102-1 Entered on FLSD Docket 03/25/2020 Page 1 of 6



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO. 19-20351-CR-ALTONAGA

   UNITED STATES OF AMERICA

   vs.

   LUIS ALBERTO CHACIN HADDAD,

                          Defendant.
                                                               /

   IN RE: REAL PROPERTY LOCATED AT
   6935 SUNRISE COURT, CORAL GABLES, FL 33133

                                                               /

                      STIPULATION AND AGREEMENT REGARDING
                  INTERLOCUTORY SALE OF CORAL GABLES PROPERTY

          It is hereby stipulated and agreed by and between the United States of America (“United

   States”), the Balak Fund, Inc., a Delaware corporation (“Balak Fund”), and Luis David Chacin and

   Valentina Chacin, both individually and as authorized representatives of the Balak Fund, (together,

   the “Parties”) as follows:

          1.      On September 19, 2019, the United States District Court for the Southern District

   of Florida entered a preliminary order of forfeiture and forfeiture money judgment in the amount

   of $5.5 million against defendant Luis Alberto Chacin Haddad in the above-captioned matter.

          2.      The forfeiture money judgment against defendant Luis Alberto Chacin Haddad has

   not yet been fully satisfied, and the United States is seeking the forfeiture of real property located

   at 6935 Sunrise Court, Coral Gables, FL 33133, including all buildings, improvements, fixtures,

   attachments and easements found therein or thereon, (“Coral Gables property”) in partial

   satisfaction of such judgment.
Case 1:19-cr-20351-CMA Document 102-1 Entered on FLSD Docket 03/25/2020 Page 2 of 6



          3.      The Coral Gables property is titled in the name of the Balak Fund, and is more

   particularly described as:

                  Lot 43, Block 2, Revised Plat of Sunrise Harbour, according to the
                  map or plat thereof as recorded in Plat Book 65, Page 22, Public
                  Records of Miami-Dade Count, Florida.

                  Parcel ID No. 03-4129-041-0630.

          4.      On September 25, 2019, the United States recorded of a Notice of Lis Pendens at

   OR BK 31621, Pg. 1945, in the Official Records of Miami-Dade County, indicating that the Coral

   Gables property is subject to forfeiture in the above-captioned matter.

          5.      The United States agrees that the Balak Fund, Luis David Chacin, and Valentina

   Chacin may market and sell the Coral Gables property subject to the following conditions:

                  a.      Balak Fund, Luis David Chacin, and Valentina Chacin each represent and

          warrant that they and their family members are not related in any way, financially or

          otherwise, to any proposed buyer or any listing agent, broker, or closing agent selected to

          assist in the sale of the Coral Gables property. Balak Fund, Luis David Chacin, and

          Valentina China each represent and warrant that they and their family members will not

          receive any benefit in any way, financially or otherwise, from any listing agent, broker, or

          closing agent selected to assist in the sale of the Coral Gables property.

                  b.      Balak Fund, Luis David Chacin, and Valentina Chacin affirm that any sale

          they propose of the Coral Gables property will be at fair market value as part of an arms’

          length transaction, including the current proposed sale to Justin L. Shaner and Monica

          Shaner.

                  c.      The United States must have the opportunity to review the final draft of the

          HUD-1 settlement statement and any other requested documentation prior to the closing



                                                    2
Case 1:19-cr-20351-CMA Document 102-1 Entered on FLSD Docket 03/25/2020 Page 3 of 6



          date in order to approve the sale of the Coral Gables property.

                  d.      Upon closing, the Parties agree that only the first mortgage and closing costs

          approved by the United States are to be paid from the sale proceeds of the Coral Gables

          property.

                  e.      Any remaining sales proceeds, after payment of the first mortgage and

          closing costs that have been approved by the United States, shall be wired to the United

          States Marshals Service, with instructions provided by the undersigned Assistant United

          States Attorney.

                  f.      The United States agrees to release its Notice of Lis Pendens recorded

          against the Coral Gables property in order to proceed with an approved sale, including the

          current proposed sale to Justin L. Shaner and Monica Shaner.

                  g.      The Parties agree that these sale proceeds are substitute res subject to

          forfeiture in place of the sold Coral Gables property, and will be held by the United States

          Marshals Service until the Parties adjudicate their respective claims to such property

          whether through settlement or litigation.

          6.      Luis David Chacin and Valentina Chacin agree to provide to the United States

   documentation of the source of funds, which totaled approximately $2.8 million, used to acquire

   the Coral Gables property on or around December 2016.

          7.      The Parties to this Stipulation agree that jurisdiction and venue shall lie in the

   United States District Court for Southern District of Florida with respect to any legal action taken

   regarding the sale of the Coral Gables property, the net proceeds from the sale of the Coral Gables

   property, this Stipulation and Agreement Regarding Interlocutory Sale of Coral Gables Property

   (“Agreement”), and any rights, obligations, or claims involving the United States.



                                                      3
Case 1:19-cr-20351-CMA Document 102-1 Entered on FLSD Docket 03/25/2020 Page 4 of 6
Case 1:19-cr-20351-CMA Document 102-1 Entered on FLSD Docket 03/25/2020 Page 5 of 6




            8.      Each of the Parties shall bear its own costs, attorney's fees, and expenses.

            9.      Balak Fund, Luis David Chacin, and Valentina Chacin each have read and fully

     understand each provision of this Agreement, and have freely and voluntarily     signed and entered

     into this Agreement.

             10.    This Agreement may be executed in one or more counterparts,      each of which when

     executed and delivered shall be an original, and all of which when executed shall constitute one

     and the same instrument.

             11.    This Agreement    contains the entire agreement   between the Parties regarding the

     sale of Coral Gables property.

     FOR THE UNITED STATES:
                                           ARlANA FAJARDO ORSHAN
                                           United States Attorney



     Date                                  Annika M. Miranda
                                           Assistant United States Attorney

     FOR BALAK FUND, LUIS DAVID CHACIN, AND VALENTINA                         CHACIN:




     Date                                  Luis David Chacin, individually and authorized
                                           representative and member of Balak Fund, Inc., a Delaware
                                           corporation




     Date                                   Valentina Chacin, individually and authorized
                                            representative and member of Balak Fund, Inc., a Delaware
                                            corporation




     ~te     '                              David Smith, Esq., counse for
                                            Balak Fund, Inc., a Delaware corporation,
                                            Luis David Chacin, and Valentina Chacin



                                                       4
Case 1:19-cr-20351-CMA Document 102-1 Entered on FLSD Docket 03/25/2020 Page 6 of 6




            8.      Each of the Parties shall bear its own costs, attorney' s fees , and expenses.

            9.      Balak Fund, Luis David Chacin, and Valentina Chacin each have read and fully

     understand each provision of this Agreement, and have freely and voluntarily signed and entered

     into this Agreement.

            10.     This Agreement may be executed in one or more counterparts, each of which when

     executed and delivered shall be an original , and all of which when executed shall constitute one

     and the same instrument.

            11.     This Agreement contains the entire agreement between the Parties regarding the

     sale of Coral Gables property.

     FOR THE UNITED STATES:
                                             ARlANA FAJARDO ORSHAN



     Mate
                  Z'l,zaw               / u~
                                         ~                iranda
                                                                 ~
                                             Assistant United States Attorney

     FOR BALAK FUND, LUIS DAVID CHACIN, AND VALENTINA CHACIN:




     Date                                    Luis David Chacin, individually and authorized
                                             representative and member of Balak Fund, Inc., a Delaware
                                             corporation




     Date                                    Valentina Chacin, individually and authorized
                                             representative and member of Balak Fund, Inc. , a Delaware
                                             corporation



     Date                                    David Smith, Esq ., counsel for
                                             Balak Fund, Inc. , a Delaware corporation,
                                             Luis David Chacin, and Valentina Chacin



                                                       4
